Response to Amendment
The amendments to the drawings and the amendments to the specification filed 6/30/2021 were received and have been entered. 
The drawing objection and the specification objection are withdrawn in view of the amendments.
Drawings
The drawings were received on 6/30/2021.  These drawings are acceptable.
Election/Restrictions
Applicant's election with traverse of group I, i.e., claims 1-11 and 17-20 in the reply filed on 6/30/2021 is acknowledged.  The traversal is on the ground that according to PCT Rule 13.1, in one application, all inventions that are linked by a single inventive concept. Group I shares the corresponding special technical features with Group II. This is found persuasive. The restriction is withdrawn. Claims 12-16 are rejoined.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically Bang et al. (US 2019/0006613) disclose a first emission unit ST1 and a second emission unit ST2 are disposed between a cathode CAT and an anode ANO. See Bang ¶31-¶50, Fig. 5. Jaeger US 2016/021673 teaches a first OLED, a second OLED, a first electrode 210, a second electrode 214, a first organic functional layer structure unit 216, and a second organic functional layer structure unit 220. See Jaeger ¶191, Figs 3A, 3B.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: July 6, 2021